 


109 HRES 347 IH: Condemning the Government of Mexico for printing and distributing blatantly racist postage stamps and urging Mexican President Vincente Fox to immediately cease printing and distributing the postage stamps and recall from circulation those postage stamps currently on the market.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 347 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Cleaver (for himself, Mr. Butterfield, Mr. Clay, Mr. Al Green of Texas, Ms. Carson, Mr. Meeks of New York, Ms. Lee, Ms. Wasserman Schultz, and Mr. Crowley) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning the Government of Mexico for printing and distributing blatantly racist postage stamps and urging Mexican President Vincente Fox to immediately cease printing and distributing the postage stamps and recall from circulation those postage stamps currently on the market. 
 
Whereas Mexican-Americans and African-Americans have fought for decades to eliminate and erase racist stereotypes and depictions that dominated all forms of media in the early twentieth century; 
Whereas on June 29, 2005, the Government of Mexico issued a series of five postage stamps commemorating and celebrating Memin Pinguin, a comic book character created in the 1940’s, who is depicted as a dark skinned Jim Crow-era cartoon; 
Whereas Memin Pinguin is depicted as a black child with dark skin and greatly exaggerated eyes and lips similar to Jim Crow memorabilia pickaninny caricatures and his mother resembles a Mammy caricature; 
Whereas in the comic book series Memin Pinguin is taunted by white characters for his appearance, speech, and mannerisms; 
Whereas the Mexican Postal Service has authorized the issuance of 750,000 of the stamps which may be used in the Mexican domestic market and the international market; 
Whereas civil rights organizations such as the National Council of La Raza, the National Association for the Advancement of Colored People, the National Urban League, and the Rainbow/PUSH coalition have denounced the racist postage stamp series; 
Whereas in reference to Mexican citizens taking jobs in the United States, Mexican President Vincente Fox was quoted last month as saying that Mexican citizens work jobs that even blacks don’t want; 
Whereas the racist images depicted in the Memin Pinguin stamp series are patently offensive and further the belief that the Government of Mexico, as well as President Fox, condones discrimination and stereotypes; and
Whereas White House officials are quoted as saying racial stereotypes are offensive no matter what their origin. The Mexican government needs to take this into account. Images like these have no place in today’s world.: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the Government of Mexico for issuing a blatantly racist series of postage stamps; 
(2)calls on Mexican President Vincente Fox to immediately cease printing and distributing the postage stamps and recall from circulation those postage stamps currently on the market; 
(3)calls on President Fox to apologize to the citizens of Mexico and the citizens of the United States for the decision to circulate the stamp series; and 
(4)declares that the decision of the Government of Mexico to issue the postage stamps is inconsistent with United States policy to eliminate the vestiges of government sanctioned racial or ethnic discrimination and intolerance. 
 
